Detailed Office Action
The communication dated 1/18/2019 has been entered and fully considered.
Claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Innokin iTaste Exthermal RDA Atomizer as published by cvapor.com and archived on archive.org (12/12/2015), hereinafter INNOKIN.
	As for claim 1, INNOKIN discloses a heating type flavor inhaler.  The device has a mouthpiece opening and is cylindrical in general shape.  A flavor generating source (i.e. deep juice well) is provided within the casing against the atomizer (heater).  The heater is an electrical resistance wire type heater which connects to a battery via a type 510 connection.
	The device is made of stainless steel as are the cooling fins which are at a position at which the heater is arranged (fins help dissipate heat produced from coil).  The fins are a bumpy pattern.

	As for claim 3, the cooling fins (bumpy pattern) includes a plurality of protrusions aligned on the outer circumference of the casing.
	As for claim 4, the cooling fins (bumpy pattern) are not on the mouthpiece portion.
	As for claim 5, the height dimension of the cooling fins (protrusions) is larger than the width dimension of the protrusions as can be seen in the photograph of the device.  
	As for claim 7, the cooling fins are stainless steel.  The Examiner takes Official Notice that stainless steel forms an oxide layer (chromium oxide) on its surface.  The claim isn’t limited to the ceramic paints of instant paragraphs [0040 and 0041].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over INNOKIN in view of Heat Transfer – ME 372 by ALMALOWI, hereinafter ALMALOWI.
INNOKIN discloses cooling fins but does not disclose a tapered shape at the end.  ALMALOWI discloses fins can be straight rectangular (like INNOKIN), straight triangular, straight parabolic, or spine triangular.  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute tapered shaped fins for not tapered shaped fins absent evidence of unexpected results.  The person of ordinary skill in the art would be able to calculate the effectiveness and surface area of the fins and therefore predict the effect of the change on cooling.  Typically changes in shape will not support non-obviousness absent evidence of unexpected results [see e.g. MPEP 2144.04 (IV)(A).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over INNOKIN in view of Heat Transfer from Finned Surfaces by Kanoglu, hereinafter KANOGLU.
INNOKIN discloses cooling fins but does not disclose a tapered shape at the end.  KANOGLU discloses fins can be straight rectangular (like INNOKIN), triangular, or parabolic 
The person of ordinary skill in the art would be motivated to do so as triangular and parabolic fin profiles use less material and are more efficient than rectangular fins [pg. 19]
The person of ordinary skill in the art would be able to calculate the effectiveness and surface area of the fins and therefore predict the effect of the change on cooling.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over INNOKIN in view of US 2014/0041655 BARRON et al., hereinafter BARRON.
As for claim 7, INNOKIN teaches the features as per above which the Examiner has argued meets the limitation of non-conductive layer.  In the alternate, BARRON discloses metal of an e-cigarette vaporizer may be coated with a non-conductive layer of rubber paint [0061].  At the time of the invention it would have been obvious to coat the stainless steel metal of INNOKIN with the rubber paint of BARRON.  The person of ordinary skill in the art would have been motivated to do so to give the vaporizer of INNOKIN a soft-feel as disclosed in BARRON [0061].   The person of ordinary skill in the art would expect minimal effect of the heat transfer as the top tip of BARRON has much less surface area than the rest of the fins.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748